UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-2128


CHRISTOPHER Q. REID,

                Plaintiff - Appellant,

          v.

EG&G TECHNICAL SERVICES, INC.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Tommy E. Miller, Magistrate
Judge. (2:10-cv-00448-TEM)


Submitted:   February 16, 2012            Decided: February 21, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Q. Reid, Appellant Pro Se.     Thomas Michael Lucas,
JACKSON LEWIS, LLP, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher     Q.    Reid   appeals    the     magistrate      judge’s

final order granting EG&G Technical Services Inc.’s motion for

summary judgment. *       We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.        Reid v. EG&G Technical Servs., Inc., No.

2:10-cv-00448-TEM     (E.D.      Va.   Aug.   8,   2011).      We    deny    Reid’s

pending motions to seal.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court      and    argument    would     not   aid   the

decisional process.



                                                                          AFFIRMED




     *
       The parties consented to the exercise of jurisdiction by
the magistrate judge, as permitted by 28 U.S.C. § 636(c) (2006).



                                         2